PD-0292-15
                          PD-0292-15                      COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                        Transmitted 3/17/2015 4:37:43 PM
                                                          Accepted 3/19/2015 9:16:03 AM
                                                                            ABEL ACOSTA
                IN THE COURT OF CRIMINAL          APPEALS                           CLERK

                             AUSTIN, TEXAS

JENNIFER BANNER WOLFE,                §
    Appellant                         §
                                      §           No.
VS.                                   §                           March 19, 2015
                                      §
THE STATE OF TEXAS,                   §
    Appellee                          §


             MOTION FOR EXTENSION OF TIME FOR
         FILING PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW, JENNIFER BANNER WOLFE, Appellant in the

above entitled and numbered causes, by and through his attorney on appeal,

DAVID A. PEARSON, IV, and files this motion for an extension of thirty

(30) days in which to prepare and file his Appellant’s Petition for

Discretionary Review in each case. In support of this motion the Appellant

would show the following:

1. This cause is styled Jennifer Banner Wolfe vs. The State of Texas, and is

   numbered 1200447D in the trial court and No. 02-12-00188-CR in the

   Court of Appeals-2nd District of Texas.

2. That Appellant’s Petition for Discretionary Review in these causes is due

   to be filed in the Court of Criminal Appeals on or before 28 March 2015.



1| Motion for Extension
3. That this is Appellant's first request for an extension of time to file the

   Appellant's Petition for Discretionary Review.

4. That the Appellant hereby requests an extension of thirty (30) days, until

   27 April 2015, to file the Appellant's Petition for Discretionary Review

   and as reasons therefore would further show the Court that the Attorney

   for Appellant does not have sufficient time to prepare Appellant’s

   Petition for Discretionary Review on or before 28 March 2015.

5. That the Appellant is in custody and counsel is court appointed.

6. Attorney for Appellant is a solo-practitioner, without assistance of

   associate counsel or legal assistants, and is preparing for the following

   cases:

   - State of Texas v. Nicholas Ryan Acree, Nos. 1386753, 1382616, 1388825,

   1376155, 372nd District Court, Tarrant County, Unlawful possession of

   firearm, Engaging organized crime (2 charges), Murder.

   - State of Texas v. Devon Rayou Holland, No. 1402604, 371st District Court,

   Tarrant County, Murder.

   -Roderick Dixon v. State of Texas, Nos. 02-14-00379-CR, 02-14-00380-CR,

   02-14-00381-CR, 02-14-00382-CR, Court of Appeals-2nd District of Texas,

   Appellant’s brief due on 11 March 2015.




2| Motion for Extension
   -State of Texas v. Jacque Lamont Anderson, Nos. 1391500, 1376399, 432nd

   District Court, Tarrant County, Continuous Sexual Abuse Child <14, Burglary

   Habitation.

   -Paul C. Ervin v. State of Texas, No. 08-15-00025-CR, Court of Appeals – 8th

   District of Texas, Murder.

   - Rodney Chase Pettigrew v. State of Texas, No. 02-14-00494-CR, Court of

   Appeals – 2nd District of Texas, Capital Murder.

   -State v. Ervinson L. Wiley, No. 1321241, 213th District Court, Tarrant County,

   Aggravated Sexual Assault.

   -State v. Ricardo Veliz, No. 1365527, 213th, Tarrant County, Unlawful

   Possession Firearm-Felon-Habitual.

   -State v. Daniel Benjamin Baker, No. CR14-0611, 43rd District Court, Parker

   County, Aggravated Sexual Assault-Child, Indecency Child-Contact.

   -State v. Joseph Robert Dodson, No. 1316921, 297th District Court, Tarrant

   County, Capital Murder.

   Undersigned Counsel has devoted numerous out-of-court hours to

   prepare the above-referenced cases for trial. In most of the above-

   referenced cases Undersigned Counsel has logged numerous hours

   retrieving and reviewing electronic recordings and digital media.




3| Motion for Extension
7. During the last sixty (60) days, along with many court docket settings

   and client/case matters, Attorney for Appellant has completed the

   following:

   -     In the Matter of B.H., No. 02-14-00355-CV, Court of Appeals-2nd District

       of Texas, Appellant’s Brief filed 9 February 2015.

   - In the Matter of R.F., No. 02-14-00345-CV, Court of Appeals-2nd District of

   Texas, Appellant’s Brief filed 2 March 2015.

   -State v. Gary Leonard Foreman, No. 1345669, 1382677, 1382678, 1382784,

   1386055, 432nd District Court, Tarrant County, Unlawful Possession Firearm-

   Felon-Habitual, Aggravated Robbery-Habitual (2), Theft 1500-20,000, Bail

   Jumping, plea on 9 March 2015.

   -Hayward George Slater, Jr. v. State of Texas, No. C-396-010340-1202116-A.

   Undersigned Counsel represented the above-named appellant on direct

   appeal from his capital murder (death waived) conviction. In the above

   cause number Counsel filed a comprehensive responsive affidavit on 22

   January 2015 to the appellant’s claims in a writ habeas corpus against

   appellate counsel. Counsel expended 14.25 hours this month in drafting

   and filing that response.

   -State v. Jeffery Michael Vendeville, No. 1368235D, CDC4, Tarrant County,

   Assault Public Servant-Retaliation-Repeat Offender, plea settlement on jury

   trial setting 26 January 2015.



4| Motion for Extension
   -State v. William Bruce Senn, No. CR14-0051, CR14-0152, CR14-0163, 43rd

   District Court, Parker County, Sexual Assault-Child, Indecency with Child,

   Possession Child Pornography, sentencing on open plea on 28 January 2015.

   Undersigned Counsel expended numerous trial preparation hours in this

   case between the open plea on 8 January 2015 and the sentencing hearing

   on 28 January 2015.

   -Austin Crawford v. State of Texas, PD-598-14, Court of Criminal Appeals,

   Austin, TX; Petition for Discretionary Review filed 28 January 2015.

   -State v. Roy Donnell Coleman, No. CR14-0386, 43rd District Court, Parker

   County, Burglary Building-Repeat Offender, plea on 8 January 2015.

   -State v. Eric Shane Wilson, No. CR17802, 271st District Court, Wise County,

   Abandon Endanger Child Criminal Negligence, plea on 15 January 2015.

   -Jesse Riojas Beltran v. State, 02-14-00196-CR, 02-14-00197-CR, CR, 02-14-

   00198-CR, Court of Appeals-2nd District of Texas; Appellant’s Brief filed 4

   December 2014.

   -Travis Wayne Teehee, No. 02-14-00137-CR, Court of Appeals-2nd District of

   Texas; Appellant’s Brief filed 3 December 2014.

8. This motion is not filed for the purpose of delay, but rather so that there

   will be sufficient time for the work to be done in a proper manner and for

   the effective assistance of counsel.




5| Motion for Extension
     WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that this Honorable Court extend the time for filing

Appellant’s Petition for Discretionary Review in this cause until 27 April

2015.

                                        Respectfully Submitted,

                                        DAVID A. PEARSON, P.L.L.C.




                                        By:________________________
                                        David A. Pearson, IV
                                        ATTORNEY FOR APPELLANT
                                        222 W. Exchange Ave., Ste. 103
                                        Fort Worth, Texas 76164
                                        (817) 625-8081
                                        FAX: (817) 625-8038
                                        Bar ID# 15690465
                                         E-MAIL: david@lawbydap.com


                          CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing First Motion for
Extension of Time for Filing Appellant's Petition for Discretionary Review
was e-served to Debra Windsor, Tarrant County Assistant District Attorney,
at CCAAppellateAlerts@TarrantCounty.com on the 17th day of March,
2015.



                                        David A. Pearson, IV



6| Motion for Extension